t c memo united_states tax_court norman d peterson petitioner v commissioner of internal revenue respondent marta e peterson petitioner v commissioner of internal revenue respondent docket nos filed date h's case was consolidated for trial briefing and opinion with that of w h's former spouse during taxable_year h made support payments totaling dollar_figure to w pursuant to a state court minute order and attached tentative decision and prior to the entry of a judgment of dissolution of marriage h deducted these payments on his return for that year as alimony pursuant to sec_215 i r c w did not include these payments as alimony income on her return for to avoid whipsaw r took inconsistent positions against h and w in notices of deficiency issued to them disallowing h's sec_215 i r c deduction of dollar_figure and adjusting w's income to reflect the receipt of that amount as alimony pursuant to sec_61 and sec_71 i r c on brief r took a position in support of h and adverse to w held the payments at issue constitute alimony within the meaning of sec_71 i r c and are therefore deductible by h and includable in the gross_income of w for taxable_year sec_61 sec_71 and sec_215 i r c w james slaughter for petitioner norman d peterson randall r wittman for petitioner marta e peterson linas n udrys for respondent memorandum opinion nims judge in these consolidated cases respondent determined the following deficiencies and accuracy-related_penalty with respect to the federal income taxes of petitioners norman d peterson norman and marta e peterson marta docket no norman d peterson deficiency dollar_figure docket no marta e peterson deficiency dollar_figure penalty sec_6662 dollar_figure year year all section references are to sections of the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure after a concession by respondent the sole issue for decision is whether spousal support payments made in accordance with a minute order and attached tentative decision and prior to an entry of judgment of dissolution of marriage in taxable_year constitute alimony within the meaning of sec_71 so as to be deductible by norman pursuant to sec_215 and includable in the gross_income of marta pursuant to sec_61 and sec_71 for that year this case was submitted with fully stipulated facts under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference norman resided in laguna hills california when he filed his petition marta resided in laguna beach california when she filed her petition background norman and marta are former spouses norman worked as a physician during taxable_year marta was a homemaker petitioners resided in separate households throughout petitioners were separated on date on date a trial lasting approximately days was held before the orange county superior court superior court in california on the contested issues in the petitioners' divorce case which included the division of marital property spousal support and child_support on date the superior court issued a minute order which stated no appearances the court having taken matter under submission on now rules pursuant to tentative decision signed and filed this date the tentative decision of the superior court attached to and incorporated in the minute order states in pertinent part that child_support is ordered in the amount of dollar_figure per month total spousal support is ordered in the amount of dollar_figure per month total total support is dollar_figure per month payable one- half on the first and one-half on the 15th of each month commencing date there shall be no termination_date as to spousal support at this time the petitioner marta is ordered to prepare the judgment a judgment of dissolution of marriage judgment was entered on date the judgment terminated petitioners' marriage and restored petitioners to the status of unmarried persons as of date paragraph of the judgment provides as and for spousal support respondent norman shall pay to petitioner marta the sum of dollar_figure per month payable one-half on the first and one-half on the fifteenth of each month commencing date and continuing thereafter each month until the death of either party petitioner's remarriage or further order of court whichever event shall first occur other than the minute order tentative decision and the judgment there were no other orders or agreements requiring the payment of spousal support by norman prior to the entry of the judgment marta received dollar_figure bimonthly payments of dollar_figure from norman in compliance with the terms of the tentative decision as incorporated into the minute order in addition norman made a total of dollar_figure in bimonthly spousal support payments to marta during the period from date through date norman timely filed a form_1040 u s individual_income_tax_return for taxable_year norman claimed as a deduction on line alimony paid of his return the entire amount of spousal support he remitted to marta during that year--dollar_figure marta also timely filed a form_1040 for on her return marta reported as income on line alimony received only that portion of spousal support that she received after the entry of the judgment--dollar_figure in the role of a stakeholder respondent issued separate notices of deficiency to norman and marta on date addressing petitioners' inconsistent treatment of the support payments made prior to the entry of the judgment among other adjustments in the notice issued to norman respondent disallowed the deduction of dollar_figure as alimony paid in the explanation attached to the notice_of_deficiency respondent stated that norman had neither established that such amount was alimony nor that such amount was paid in the notice_of_deficiency issued to marta among other adjustments respondent determined that the dollar_figure of payments received from norman from january to date constituted alimony and adjusted her income accordingly in the explanation attached to the notice respondent stated that alimony or separate_maintenance payments you received are includible in income in addition respondent determined that marta was liable for the accuracy-related_penalty for negligence for pursuant to sec_6662 respondent has since conceded that marta is not liable for the accuracy-related_penalty discussion we must decide whether spousal support payments made by norman to marta from january to date in the amount of dollar_figure are alimony within the meaning of sec_71 to protect the fisc respondent has taken inconsistent positions in the notices of deficiency issued to petitioners on brief however respondent supports norman's position that the payments are alimony and thus deductible by him pursuant to sec_215 and includable in marta's gross_income pursuant to sec_61 and sec_71 marta argues for the first time on brief that her notice_of_deficiency does not set forth respondent's specific basis for the inclusion of the dollar_figure of support payments in income and therefore the court should under rule a shift the burden_of_proof in docket no to respondent rule b states that a petition must contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability any issue not raised by petitioner in the assignment of errors is deemed to be conceded rule b 78_tc_646 73_tc_736 in the present case no error has been alleged in marta's petition with respect to the adequacy of the explanation set forth in the notice concerning the disputed adjustment thus marta is deemed to have conceded this issue rule b in any event we find the explanation set forth in the notice to be adequate sec_215 allows as a deduction to the payor an amount equal to the alimony or separate_maintenance payments made during the payor's taxable_year conversely sec_61 and sec_71 provide that gross_income includes amounts received as alimony or separate_maintenance payments whether a payment constitutes alimony or separate_maintenance within the meaning of sec_61 sec_71 and sec_215 is determined by reference to sec_71 sec_71 provides in pertinent part as follows b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse emphasis added for purposes relevant to the present dispute the term divorce_or_separation_instrument underscored above means a decree requiring a spouse to pay for the support or maintenance of the other spouse sec_71 such a decree must be enforceable at the time it is issued see 55_tc_1134 white v commissioner tcmemo_1984_65 according to marta the spousal support payments made by norman between january and date do not constitute alimony within the meaning of sec_71 because the minute order incorporating the tentative decision was not an enforceable divorce_or_separation_instrument within the meaning of sec_71 at the time it was issued on the other hand norman and respondent maintain that the minute order incorporating the tentative decision suffices under sec_71 as a support decree thereby permitting norman to deduct the support payments at issue on his tax_return and requiring their inclusion in marta's income in that year for the reasons which follow we agree with the position espoused by both norman and respondent in their respective briefs in determining the substantive content of local judicial action under these circumstances this court looks to applicable local law taylor v commissioner supra pincite in that connection marta points to sec_664 of the california code of civil procedure west which provides that in no case is a judgment effectual for any purpose until entered marta also relies on rule california court rules west which states that a tentative decision is not a judgment and shall not be binding on the court since the judgment was not entered until date marta maintains that nothing required norman to make the contested payments although we do not dispute the law that marta has brought to our attention we do not think it dispositive of the issue before us section of the california code of civil procedure west defines a judgment as the final_determination of the rights of the parties in an action or proceeding however a judgment is not the only type of decree sufficient for purposes of sec_71 a decree for support under sec_71 includes any type of court order or decree including an interlocutory decree of divorce or a decree of alimony pendente lite requiring one spouse to make payments for the other spouse's support or maintenance sec_1_71-1 income_tax regs emphasis added see sec_1_71-1t q a-4 temporary income_tax regs fed reg date see also landreth v commissioner tcmemo_1997_169 ambrose v commissioner tcmemo_1996_128 thus the proper inquiry is not whether a final_determination of the rights of the parties had been made in the action for divorce at the time of the minute order's issuance but whether the minute order and attached tentative decision constitutes an enforceable order under california law requiring norman to make support payments to marta section of the california code of civil procedure west defines an order as follows every direction of a court or judge made or entered in writing and not included in a judgment is denominated an order a minute order is a written order of the court and no formal writing signed by the court and filed with the clerk is necessary for it to be effective simmons v superior court p 2d cal in the instant case upon examination of the language of the minute order and attached tentative decision it is evident that it is a direction of the court within the meaning of section of the california code of civil procedure west the minute order unequivocally directs norman to pay marta spousal support in a certain amount commencing date as set forth in the attached tentative decision the language is not as marta would have it merely precatory see whitney v whitney p 2d cal dist ct app holding that a trial_court had the authority pursuant to a minute order to direct payment of permanent alimony commencing at a date earlier than the effective date of a decree of divorce as an order the minute order and attached tentative decision was binding on the parties even though it was subject_to modification or termination by the court and did not constitute a judgment see city of los angeles v oliver p cal dist ct app section of the california code of civil procedure west provides that whenever an order for the payment of a sum of money is made by a court pursuant to the provisions of this code it may be enforced by execution in the same manner as if it were a judgment emphasis added in shields v shields p 2d cal dist ct app the court held that this section applies to orders for the payment of alimony see also mathews v mathews p cal dist ct app holding that a provision in an interlocutory judgment of divorce for the payment of certain alimony though subject_to modification need not be expressly carried into the final decree to be enforceable based on the above discussion we hold that the minute order and tentative decision constitutes a valid support decree for purposes of sec_71 and therefore qualifies as a divorce_or_separation_instrument within the meaning of sec_71 in her petition marta further alleged that under the minute order incorporating the tentative decision norman would continue to be liable for spousal support payments after marta's death and therefore such payments fall outside the scope of the definition of alimony sec_71 marta based this allegation on the language of the tentative decision which states that there shall be no termination_date as to spousal support at this time however marta did not argue this point on brief and indeed makes no mention of it whatsoever it is therefore appropriate that the argument be deemed abandoned see 91_tc_524 ndollar_figure carlstedt v commissioner tcmemo_1997_331 we have considered each of the parties' remaining arguments and to the extent that they are not discussed herein find them to be either insignificant or without merit based on the above we hold that payments made by norman to marta in the amount of dollar_figure from date to date are alimony or separate_maintenance within the meaning of sec_71 as such respondent correctly determined that they are includable in marta's gross_income pursuant to sec_61 and sec_71 respondent erred however in disallowing norman a deduction under sec_215 for these payments to reflect the foregoing and the concession by respondent decision will be entered for petitioner in docket no decision will be entered under rule in docket no
